Judgment unanimously affirmed. Memorandum: We reject the contention that County Court erred in accepting defendant’s guilty plea. The court’s inquiry was sufficient to establish that defendant knew that the cocaine he possessed weighed one-eighth ounce or more (see, Penal Law § 220.09 [1]; People v Hidalgo, 213 AD2d 493, lv denied 85 NY2d 974; People v Garnett, 211 AD2d 813). (Appeal from Judgment of Monroe County Court, Marks, J.— Criminal Possession Controlled Substance, 4th Degree.) Present—Denman, P. J., Green, Wesley, Balio and Davis, JJ.